EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE SAIA, INC.
FIRST AMENDED AND RESTATED 2011 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT, made as of February 3, 2015, by and between Saia, Inc., a
Delaware corporation (“Saia”), and Richard D. O’Dell (“Optionee”).

WITNESSETH:

WHEREAS, Saia has adopted the Saia, Inc. First Amended and Restated 2011 Omnibus
Incentive Plan (the “Plan”) pursuant to which options for shares of the common
stock of Saia may be granted to employees of Saia and its subsidiaries; and

WHEREAS, Saia, or an entity in which Saia, directly or indirectly, through one
or more intermediaries owns 50% or more of the voting rights or profit interest
of such entity (“Affiliates”) (collectively Saia and Affiliates are hereinafter
called the “Company”) is the employer of Optionee; and

WHEREAS, Saia desires to grant to Optionee certain nonqualified options to
purchase certain shares of its common stock under the terms of the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Grant Subject to Plan. This option is granted under and is expressly subject
to all the terms and provisions of the Plan, and the terms of such Plan are
incorporated herein by reference. Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.
Terms not defined herein shall have the meaning ascribed thereto in the Plan.
The Committee referred to in Section 5 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants of options.

2. Grant and Terms of Option. Pursuant to action of the Committee, which action
was taken on February 3, 2015 (“Date of Grant”), Saia grants to Optionee the
option to purchase all or any part of Forty-One Thousand Nine Hundred Fifty
(41,950) shares of the common stock of Saia, of the par value of $0.001 per
share (“Common Stock”), for a period ending on February 3, 2022 (the “Expiration
Date”), at the purchase price of $43.01 per share; provided, however, that the
option granted hereunder shall be, and is hereby, subject to the following:

(a) This option shall become exercisable as to the entire number of shares to
which this option relates commencing on February 3, 2018.

(b) Notwithstanding the foregoing, in the event of a Change in Control (as
defined in the Plan): (i) the outstanding options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding in
accordance with their terms; and (ii) notwithstanding Section 2(b)(i) but after
taking into account the accelerated vesting set forth therein, the Committee
may, in its sole discretion, provide for cancellation of the outstanding options
at the time of the Change in Control in which case a payment of cash, property
or a combination thereof shall be made to the Optionee that is determined by the
Committee in its sole and absolute discretion and that is equivalent in value to
the consideration to be paid per share of Common Stock of Saia in the Change in
Control, less the exercise price per share, and multiplied by the number of
outstanding options hereunder.

(c) In no event may this option or any part thereof be exercised after the
Expiration Date.

(d) The purchase price for the shares subject to this option shall be paid in
full upon the exercise of the option, either (i) in cash, (ii) in the discretion
of the Committee, by the tender to Saia (either actual or by attestation) of
shares of Common Stock already owned by Optionee and registered in his or her
name, having a Fair Market Value equal to the cash purchase price for the option
being exercised, (iii) in the discretion of the Committee, by any combination of
the payment methods specified in clauses (i) and (ii) hereof, or (iv) in the
discretion of the Committee, by means of a net exercise in which the Optionee
shall receive the number of shares of Common Stock equal to the aggregate number
of shares being purchased less the number of shares having a Fair Market Value
equal to the aggregate purchase price of the shares being purchased; provided,
however, payment in full of the purchase price need not accompany the written
notice of exercise provided that the notice of exercise directs that the
certificate or certificates for the shares of Common Stock for which the option
is exercised be delivered to a licensed broker acceptable to Saia as the agent
for the Optionee and, at the time such certificate or certificates are
delivered, the broker tenders to Saia cash (or cash equivalents acceptable to
Saia) equal to the purchase price for the shares of Common Stock purchased
pursuant to the exercise of the option plus the amount (if any) of any
withholding obligations on the part of Saia.

(e) No shares of Common Stock may be tendered in exercise of this option if such
shares were acquired by Optionee through the exercise of an Incentive Stock
Option (within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended) unless (i) such shares have been held by Optionee for at least one
year, and (ii) at least two years have elapsed since such Incentive Stock Option
was granted.

3. Adjustment for Changes in Capitalization. In the event that the Committee
shall determine that any recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, stock split
or stock dividend or other similar corporate transaction or event affects the
shares of Common Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Optionee, then the Committee
shall make such adjustments in the number and kind of shares and in the exercise
price under this option as the Committee shall deem appropriate, and all such
adjustments shall be conclusive.

4. Investment Purpose and Other Restrictions on Transfer. Optionee represents
that, in the event of the exercise by Optionee of the option hereby granted, or
any part thereof, he or she intends to purchase the shares acquired on such
exercise for investment and not with a view to resale or other distribution;
except that Saia, at its election, may waive or release this condition in the
event the shares acquired on exercise of the option are registered under the
Securities Act of 1933, or upon the happening of any other contingency which
Saia shall determine warrants the waiver or release of this condition. Optionee
agrees that the certificates evidencing the shares acquired by him or her on
exercise of all or any part of this option, may bear a restrictive legend, if
appropriate, indicating any restrictions on the transfer thereof, which legend
may be in such form as the Company shall determine to be proper.

5. Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee’s lifetime only by Optionee or his or her guardian or legal
representative.

6. Termination of Employment. In the event of the termination of employment of
Optionee for Cause, the determination of which shall be made in the sole
discretion of the Committee, the option granted may no longer be exercised on or
after the date of such termination. If the Optionee’s employment is terminated
other than for Cause, death, Total Disability (as defined in the Plan) or
Retirement (as defined below), the determination of which shall be made in the
sole discretion of the Committee, to the extent it was eligible for exercise at
the date of such termination of employment, an option may be exercised until the
earlier of (i) ninety (90) days after such termination, or (ii) the Expiration
Date. If the Optionee’s employment is terminated by the Optionee’s Retirement,
then the Committee shall have the discretion to cancel or vest any unvested
options then outstanding, and, to the extent it was or became eligible for
exercise at the date of such Retirement from employment, an option may be
exercised until the earlier of (i) one hundred eighty (180) days after such
Retirement, or (ii) the Expiration Date. For purposes of this Agreement
“Retirement” shall mean the voluntary termination of employment by Optionee by
reason of retirement at or after age 55. The determination of whether a
particular termination of employment qualifies as Retirement shall be made in
the sole discretion of the Committee.

7. Death or Total Disability of Optionee. In the event of the termination of the
Optionee’s employment by reason of the death or Total Disability of Optionee
during the term of this Agreement and while he or she is employed by the
Company, this option shall become fully vested (if not already fully vested) and
may be exercised by the Optionee, a legatee or legatees of Optionee under his or
her last will, or by his or her personal representatives or distributees, at any
time until the earlier of (i) one hundred eighty (180) days from Optionee’s
death or Total Disability or (ii) the Expiration Date.

8. Shares Issued on Exercise of Option. It is the intention of Saia that on any
exercise of this option it will transfer to Optionee shares of its authorized
but unissued stock or transfer treasury shares, or utilize any combination of
treasury shares and authorized but unissued shares, to satisfy its obligations
to deliver shares on any exercise hereof.

9. Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof; provided, however, subject to Section 3 hereof, in no
event may the exercise price of this option be decreased.

10. Option Not an Incentive Stock Option. It is intended that this option shall
not be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended.

11. No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.

12. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability shall have the power, and is
hereby directed, to modify or reduce the scope, duration or area of the
provision, to delete specific words or phrases and to replace any invalid or
unenforceable provision with a provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable
provision, and this Agreement shall be enforced as so modified.

13. Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

14. Entire Agreement; Amendments. Except as provided in the Plan and as
otherwise expressly set forth herein, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This Agreement
supersedes all prior agreements and understandings between Optionee and Saia to
the extent that any such agreements or understandings conflict with the terms of
this Agreement; provided, however, in the event of an inconsistency between the
terms of this Agreement and the terms of that certain Employment Agreement,
originally executed on October 24, 2006 and subsequently amended, between
Company and Optionee, the terms of the Employment Agreement shall govern.

15. Assignment. This Agreement shall be freely assignable by Saia to and shall
inure to the benefit of, and be binding upon, Saia, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by Saia.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law which might otherwise apply. The parties hereto
irrevocably submit to the jurisdiction of the Delaware Court of Chancery (or, if
such court declines to accept jurisdiction, any state or federal court sitting
in or for New Castle County, Delaware) with respect to any dispute arising out
of or relating to this Agreement, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that it and the other parties have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 16.

17. Stock Ownership Guidelines. Optionee acknowledges that the Board of
Directors of Saia has adopted Stock Ownership Guidelines applicable to certain
officers of Saia and such Guidelines may be modified or amended in whole or in
part at any time.

18. Forfeiture. Optionee acknowledges and agrees that the options granted
hereunder are subject to the terms of a forfeiture or clawback policy adopted by
the Board of Directors and is subject to any additional obligations as may be
required by law, including without limitation, Section 304 of the Sarbanes-Oxley
Act of 2002. Optionee further acknowledges and agrees that the Board may amend
or modify such policy at any time or may adopt a new policy replacing or
supplementing such policy and that any such policy or policies shall be binding
on Optionee and the options granted hereunder.

19. Tax Withholding. Optionee shall pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. For the
avoidance of doubt, the Optionee shall be entitled to satisfy any tax
withholding obligations hereunder through an election to have shares of common
stock of Saia withheld from any payments under this Agreement. Unless Optionee
satisfies any such tax withholding obligation by paying the amount in cash, by
check, stock withholding, or by other arrangements acceptable to Saia, Saia
shall withhold a portion of the stock payable upon an exercise equal to the tax
withholding obligation. Any share withholding pursuant to this Section 19 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Saia has caused this Agreement to be executed on its behalf
by the undersigned officer pursuant to due authorization, and Optionee has
signed this Agreement to evidence his or her acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.

SAIA, INC.

By

Frederick J. Holzgrefe, III
Vice President of Finance and Chief Financial Officer

ATTEST:

Stephanie R. Maschmeier
Controller

Richard D. O’Dell, Optionee

